USCA11 Case: 20-13145    Date Filed: 02/16/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13145
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:19-cr-00481-LCB-HNJ-6



UNITED STATES OF AMERICA,
                                                               Plaintiff-Appellee,

                                   versus

LATHOMAS DAMONDRAE TUCKER,
a.k.a. Daedae Dadon Tucker,
                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (February 16, 2021)

Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH , Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13145      Date Filed: 02/16/2021   Page: 2 of 2



      Alison Wallace, appointed counsel for Lathomas Tucker in this direct

criminal appeal, has moved to withdraw from further representation of Tucker and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that Wallace’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, Wallace’s motion to withdraw is

GRANTED, and Tucker’s convictions and sentences are AFFIRMED.




                                         2